267 F.2d 690
John CUNNINGHAM, Appellant,v.Godfrey P. SCHMIDT et al., Appellees.
No. 14950.
United States Court of Appeals District of Columbia Circuit.
Submitted May 11, 1959.
Decided June 10, 1959.

Mr. Robert Rolnick, Washington, D. C., submitted on the brief for appellant. Mr. Raymond R. Dickey, Washington, D. C., was on the brief for appellant.
Mr. Godfrey P. Schmidt, New York City, pro se, submitted on his brief.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
The appeal is from an order of the District Court denying a motion by appellant Cunningham, one of the original plaintiffs in an action there pending, for leave to file a petition to have Godfrey P. Schmidt, one of the court-appointed Monitors in the action, render an accounting, and for his suspension from office as a Monitor. The sole contention now is that the motion was denied without oral argument, which appellant had requested and which he says was required by Rule 9(b) of the General Rules of the United States District Court for the District of Columbia, set forth in the margin.1 But no opposition to the motion was filed, and in such circumstances the Rule does not at all clearly require oral argument. The court must be allowed some latitude in the interpretation of its own Rules. Although the court under the Rule could have treated the motion as conceded, the Rule did not require it to do so.


2
Affirmed.



Notes:


1
 Rule 9(b):
"With each motion there shall be filed and served a separate paper stating the specific points of law and authorities to support the motion. Such statement shall be additional to a statement of grounds in the motion itself, and shall be entered on the docket but shall not be a part of the record. The moving party shall enter the motion and the fact of filing the statement on a card provided by the clerk. A statement of opposing points and authorities shall be similarly filed, noted and served within five days or such further time as the court may grant or the parties agree upon. If not filed within the prescribed time the court may treat the motion as conceded. If so filed the motion shall be treated as submitted unless the judge directs or either party requests an oral hearing, for which ten minutes will be allowed each side."